  Case 14-04465         Doc 39     Filed 03/05/19 Entered 03/05/19 09:38:41              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-04465
         Danielle Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/13/2014.

         2) The plan was confirmed on 04/16/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/03/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/02/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $14,500.00.

         10) Amount of unsecured claims discharged without payment: $225,886.43.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-04465        Doc 39      Filed 03/05/19 Entered 03/05/19 09:38:41                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $25,936.30
        Less amount refunded to debtor                       $1,936.30

NET RECEIPTS:                                                                                 $24,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,853.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,038.69
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,891.69

Attorney fees paid and disclosed by debtor:                $147.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
AES AMERICAN EDUCATION SVC     Unsecured     13,563.00            NA              NA            0.00       0.00
AMERICAN MEDICAL COLLECTION Unsecured             53.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC           Unsecured         731.00        732.83          732.83          63.18       0.00
Cavalry Portfolio              Unsecured      3,700.00            NA              NA            0.00       0.00
CAVALRY SPV I                  Unsecured            NA         221.48            0.00           0.00       0.00
CHECK N GO                     Unsecured      1,000.00         320.54          320.54          27.64       0.00
CIT EDUCATION LOAN             Unsecured     45,806.00     62,170.28        62,170.28      5,360.22        0.00
Comenity Bank                  Unsecured         444.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,373.00            NA              NA            0.00       0.00
Credit Protection Asso         Unsecured         318.00           NA              NA            0.00       0.00
ECMC                           Unsecured            NA     52,223.68        52,223.68      4,502.64        0.00
Health Lab                     Unsecured          65.52           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         255.00        370.04          370.04          31.90       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured             NA         194.03          194.03          16.73       0.00
LVNV FUNDING                   Unsecured         542.00        463.98          463.98          40.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured           75.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         963.00      1,073.76        1,073.76          92.58       0.00
PRA RECEIVABLES MGMT           Unsecured            NA         439.07          439.07          37.86       0.00
SEARS/CBNA                     Unsecured         463.00           NA              NA            0.00       0.00
TRANSWORLD SYSTEMS             Unsecured         280.20           NA              NA            0.00       0.00
TRANSWORLD SYSTEMS             Unsecured          33.00           NA              NA            0.00       0.00
UNIVERSITY OF ILLINOIS CHICAGO Unsecured      3,000.00            NA              NA            0.00       0.00
US DEPT OF ED GREAT LAKES      Unsecured     99,167.00    103,638.81       103,638.81      8,935.56        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-04465         Doc 39      Filed 03/05/19 Entered 03/05/19 09:38:41                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $221,627.02         $19,108.31              $0.00


Disbursements:

         Expenses of Administration                             $4,891.69
         Disbursements to Creditors                            $19,108.31

TOTAL DISBURSEMENTS :                                                                      $24,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
